TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00103-CV



                                    Chris Pearson, Appellant


                                                  v.


                             Visual Innovations Co., Inc., Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 03-1143-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Chris Pearson filed this interlocutory appeal complaining of the trial court’s

granting of a temporary injunction. On September 22, appellee Visual Innovations Co., Inc. filed

a motion to dismiss this appeal as moot, pointing out that a permanent injunction had been granted

in the underlying cause. Pearson has filed a motion seeking to consolidate this appeal with Cause

Number 03-04-00563-CV, his appeal from the final judgment in the underlying cause. However,

as stated by the supreme court, “[i]f, while on the appeal of the granting or denying of the temporary

injunction, the trial court renders final judgment, the case on appeal becomes moot,” and the proper

action is for the court of appeals to dismiss the interlocutory appeal. Isuani v. Manske-Sheffield
Radiology Group, P.A., 802 S.W.2d 235, 236 (Tex. 1991). Therefore, we grant Visual Innovation’s

motion and dismiss the cause as moot.




                                              __________________________________________

                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed as Moot

Filed: October 21, 2004




                                                 2